WARING, District Judge.
Motions have been filed in the above-entitled cause to dismiss the complaint for *134failure to comply with Rule 11 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c. The defendants allege that the complaint is signed by an attorney not admitted to practice in this court and that the summons contains the address of the same attorney and that the pleadings should be stricken out in accordance with the above-named rule.
I find as a matter of fact that the pleadings are signed by, and the name given in the summons is that of, Henry T. Gaud. Mr. Gaud was duly admitted to practice in this court by order of December 21, 1944, and he took the oath and qualified on that day. Upon that matter being shown, counsel for movant withdrew the motion admitting an error
The court feels that this motion was frivolous and based upon insufficient examination of the records of the court and admonishes counsel to be more careful in future in bringing unsupported and improper-, ly investigated charges.
In passing, however, I do note that the attorney signing the complaint failed to state his address, which is strictly enjoined by the above-mentioned rule. I shall of course not dismiss a complaint on such a technical ground. However, this action is not to be considered as a precedent palliating failure to observe the rules in the future. These rules have now been in effect since 1938 and it is about time that the members of the bar conformed to them. While not a serious infraction of the rules it is but another instance of carelessness which should not occur. I have heretofore instructed the clerk not to file pleadings which did not conform to the rules, but that instruction like my admonition to the bar, seems to be more honored by the breach than in the observance. I desire to take this occasion to put the bar on notice that these rules will have to be followed specifically and the clerk is hereby directed that no pleadings are to be filed which do not conform with the rules, and if such are presented, to return such defective pleadings to the parties offering them.
The motions to dismiss on the above set out grounds are hereby refused.